                               UNITED STATES DISTRICT COURT
                                                     for the
                                             District of Alaska

        UNITED STATES OF AMERICA                       )
                                                       )       Case Number: 3:18-CR-00095-001
                         vs.                           )
                                                       )                        ORDER
      KENNETH CURRIN SCHUCHMAN                         )


Based on the Petition for Action on Conditions of Pretrial Release filed on April 18, 2019, regarding the
above-named defendant, IT IS HEREBY ORDERED that:


 [   ] [For U.S. District Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
       Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
       file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

 [   ] The petition for action is referred to the U.S. Magistrate Judge for pretrial release matters.

 [   ] The petition for action will remain with the U.S. District Judge for pretrial release matters.

 [   ] The matter be scheduled for a bail review hearing before the U.S. District Judge. Upon the scheduling
       of the hearing, the Clerk’s office shall unrestrict access to the petition for action.

 [   ] [For U.S. Magistrate Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
       Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
       file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

 [   ] A SUMMONS be issued for the matter to be scheduled for a bail review hearing before the U.S.
       Magistrate Judge. Upon the scheduling of the hearing the Clerk’s Office shall unrestrict access to
       the petition for action. The Clerk is directed to issue a summons for defendant to appear for a
       bail review hearing on

[X ] Other: No action based on recommendation of U.S. Probation Office.



               Dated this 18th day of April, 2019.



                                                      /s/ Deborah M. Smith
                                                      Chief United States Magistrate Judge




            Case 3:18-cr-00095-SLG-DMS Document 59 Filed 04/19/19 Page 1 of 1
